[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a summary process action brought by the plaintiff against the defendant for nonpayment of rent.
A notice to quit was served on the defendant on September 11, 2001 for nonpayment of rent for the month of September, 2001. A summary process complaint was filed by the plaintiff with the court on September 19, 2001. The defendant filed a Pro Se appearance and Answer, and the matter was set down for trial on November 19, 2001.
The parties both appeared in court on November 19, 2001 and proceeded to trial. CT Page 15464
The plaintiff testified that the defendant had not paid the monthly rent for the months of September, 2001 October, 2001 and November, 2001.
The defendant testified that she paid the September, 2001 rent. This claim was disputed by the plaintiff. The defendant admitted that she did not pay the October, 2001 rent. The defendant testified that she did not pay the rent for November, 2001, but did claim that she had attempted to pay it and it was somehow not accepted by the plaintiff's husband. This claim was disputed by the plaintiff
After reviewing the testimony of the parties, the reasonable inferences drawn therein, and the applicable law, the court makes the following findings:
1. That the defendant did pay the September, 2001 rent.
2. That the defendant did not pay the October, 2001 rent.
3. That the defendant did not pay the November, 2001 rent.
Therefore, the court finds that the defendant did not pay the rent for the months of October, 2001 and November, 2001. Pursuant to C.G.S. 47a-23
(a)(1)(D), the plaintiff is entitled to a "judgment of possession.
Judgment for possession may enter in favor of the plaintiff.
BRIAN T. FISCHER JUDGE OF THE SUPERIOR COURT